HAWKINS, J.
Conviction is for transporting intoxicating liquor; punishment being 2 years in the penitentiary.
The bond executed by appellant to secure his liberation pending appeal appears to have been approved by the sheriff only. Article 818, Code Cr. Proc., requires such a bond to be approved both by the sheriff and the trial judge. For authorities see note under said article in Vernon’s Texas Code Or. Proc. vol. 3, p. 191.
The appeal must be dismissed. If appellant desires to further prosecute his appeal, he may have 15 days from the date of this order to bring forward a bond which complies with the statute as basis for reinstatement of his appeal.
The appeal is dismissed.